               Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 1 of 15

                                                                                                   N&6 79p
                                                                                               •b ? r }0

                                                                                            ^RECKIVKD & pupr^
                                                               ^,,,^tew~s'o°?l^D ^
                               IN THE UNITED STATES DISTRICT COURT jftFnr-n n . . s
                                  FOR THE DISTRICT OF PUERTO RICO ^ UE:l u "^M
                                                                                          ^SS^r!^'r.^W^r /
                                                                                            ^ :^^i^^1^
         UNITED STATES OF AMERICA, | '^^ 1 ^                                                  •'ff.-F.



         Plaintiff,                  '^3.9^

                                                                   CASE NO. 17-622 (FAB)
                                   V.




         [8] LUIS G. AYALA-GARCIA,
         AKA "PAJARO/GABY EL QUEMAO",
         Defendant.


                                  PLEA AND FORFEITURE AGREEMENT
                                  (Pursuant to Fed. R. Crim. P. ll(c)(l)(B))

       TO THE HONORABLE COURT:

           COMES NOW, the United States of America, by and through its attorneys for the District of


 1^
  ^ Puerto Rico: W. Stephen Muldrow, United States Attorney; Myriam Y. Fernandez-Gonzalez,


'=^|\ Assistant United States Attorney and Chief, Criminal Division; Alberto R. Lopez-Rocafort,

       Assistant United States Attorney, Deputy Chief of the Gang Unit; and Maria L. Montanez-


       Concepcion, Assistant United States Attorney, along with Defendant, [8] Luis G. Ayala-Garcia


       and his counsel Jose R. Aguayo, and pursuant to Federal Rule of Criminal Procedure ll(c)(l)(B),

       state to this Honorable Court that they have reached a Plea Agreement, the terms and conditions


       of which are as follows:

           1. COUNTS TO WHICH DEFENDANT PLEADS GUILTY

              Defendant agrees to plead guilty to Count One of the Indictment.


          Count One of the Indictment charges, in sum and substance, that beginning on a date unknown,


       but no later than in or about the year 2010, and continuing up to and until the return of the instant


       Indictment, in the District of Puerto Rico and within the jurisdiction of this Court, the defendant
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 2 of 15




Plea and Forfeiture Agreement


[8] Luis G. Ayala-Garcia, did laiowingly and intentionally, combine, conspire and agree with


diverse other persons known and unknown to the Grand Jury, to commit an offense against the


United States, that is, to knowingly and intentionally possess with intent to distribute and to


distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of a

mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II


Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance


containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in


excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kllograms of

a mixture or substance containing a detectable amount of marihuana, a Schedule I, Controlled


Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned

by a public housing authority, to wit: Virglllo Davila Public Housing Project, Rafael Falin Torrech

Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Capan-a Public


Housing Project, La Gardenias Public Housing Project, La Alambra Public Housing Project, Jose


Celso Barbosa Public Housing Project, Los Jeannie Public Housing Project, Alegria Norte Public

Mousing Project, Jardmes de Catano Public Housing Project, Sierra Linda Public Housing Project,


Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


U.S.C. §841(a)(l). All in violation of 21 U.S.C. §§846 and 860.
            Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 3 of 15




    Plea and Forfeiture Agreement


       2. MAXIMUM PENALTIES

       The defendant understands that the penalty for the offense charged in Count One of the

    Indictment is: a term of imprisonment which shall not be less than 10 years and up to 2 terms of


    life in prison; a fine not to exceed $20,000,000.00; and a term of supervised release of not less


    than 10 years, in addition to any term of incarceration, pursuant to 21 U.S.C. §§841(b)(l)(A), 846,

    and 860.



       3. SENTENCING GUIDELINES APPLICABILITY
0      Defendant understands that the sentence will be left entirely to the sound discretion of the


    Court in accordance with 18 U.S.C. §§3551-86, and the United States Sentencing Guidelines


    (hereinafter "Guidelines"), which have been rendered advisory by the United States Supreme


    Court decision in the consolidated cases United States v. Booker and United States v. Fanfan, 543


    U.S. 220 (2005). Furthermore, Defendant acknowledges that parole has been abolished and that


    the imposition of his sentence may not be suspended.


       4. SPECIAL MONETARY ASSESSMENT

       Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00), per


    count of conviction, to be deposited in the Crime Victim Fund, pursuant to 18 U.S.C.


    §3013(a)(2)(A).

       5. FINES AND/OR RESTITUTION

       Defendant is aware that the Court may, pursuant to USSG §5E1.2, order him to pay a fine.
                Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 4 of 15




        Pled ami Forfeiture Agreement


            6. RULE ll(c)(l)(B) WARNINGS

            Defendant is aware that his sentence is within the sound discretion of the sentencing judge and


        of the advisory nature of the Guidelines, including the Guidelines Policy Statements, Application


        and Background Notes. Furthermore, the Defendant understands and acknowledges that the Court


        is not a party to this Plea and Forfeiture Agreement and thus, is not bound by this agreement or the


        sentencing calculations and recommendations contained. The Defendant specifically


        acknowledges that the Court has jurisdiction and authority to impose any sentence within the


        statutory maximum set for the offense to which Defendant is pleading guilty. Defendant is aware


        that the Court may accept or reject the Plea and Forfeiture Agreement, or may defer its decision


        whether to accept or reject the Plea and Forfeiture Agreement until it has considered the pre-


        sentence investigation report. See Fed. R. Crim. P. ll(c)(3)(A). Should the Court impose a


        sentence up to the maximum established by statute, Defendant cannot, for that reason alone,

   (^   withdraw his guilty plea, and will remain bound to fulfill all of the obligations under this Plea and

        Forfeiture Agreement. See Fed. R. Crim. P. U(c)(3)(B).


           7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

                                        Sentencing Guidelines Calculations Table

Base Offense Level    U.S.S.G. §§ 2Al.l(a)/ 2Dl.l(d)(l)                                                           43
   Acceptance         Acceptance of Responsibility/ U.5.S.G. § 3E1.1                                              -3

                        TOL | CHC 1 | CHC II | CHC III | CHC IV | CHC V | CHC VI
                                                                                                      Total
Sentencing Ranges                                                                                 Offense Level   40
                              40 292-365 324-405 360-life 360-life 360-life 360-life




           8. NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY

           The parties do not stipulate as to any Criminal History Category for Defendant.

                                                           4
                 Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 5 of 15




         Plea and Forfeiture Agreement


            9. SENTENCE RECOMMENDATION

            After due consideration of the relevant factors enumerated in 18 U.S.C. § 3553(a), the parties


         agree to recommend a sentence of imprisonment of 240 months regardless of Defendant's Criminal


         History Category. The parties ftirther agree that cases number DVI2009G033, DLA2009G0265



    ^
    "\
         and DSC2009M0061, are relevant conduct to the case of reference and that in the instant case, the


         sentence of imprisonment shall be imposed pursuant to U.S.S.G. §5G1.3. The parties agree that


         the defendant's sentencing recommendation constitutes a variance sentence.


             10. WAIVER OF APPEAL

            Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed by the


         Court is 365 months or less, the defendant waives the right to appeal any aspect of this case s


         judgment and sentence, including but not limited to the term of imprisonment or probation,


         restitution, fines, forfeiture, and the term and conditions of supervised release.




    ?
             11. NO FURTHER ADJUSTMENTS OR DEPARTURES

            The United States and Defendant agree that no further adjustments or departures to

r
         Defendant's total adjusted base offense level and no further variance sentence under 18 U.S.C.


         ;3553 shall be sought by Defendant. The parties agree that any request by Defendant for an


         adjustment or departure will be considered a material breach of this Plea and Forfeiture Agreement,


         and the United States will be free to ask for any sentence, either guideline or statutory.


             12. SATISFACTION WITH COUNSEL

            Defendant represents to the Court that he is satisfied with counsel Jose R. Aguayo and asserts


         that counsel has rendered effective legal assistance.


                                                           5
             Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 6 of 15




     Plea and Forfeiture Agreement


        13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

        Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders


     certain rights as provided in this agreement. Defendant understands that the rights of criminal


     Defendants include the following:

                 a. If Defendant had persisted in a plea of not guilty to the charges, Defendant would
                     have had the right to a speedy jury trial with the assistance of counsel. The trial may
                     be conducted by a judge sitting without a jury if Defendant, the United States and
                     the judge agree.

                 b. If a jury trial is conducted, the jury would be composed of twelve lay persons
                     selected at random. Defendant and Defendant's attorneys would assist in selecting
                     the jurors by removing prospective jurors for cause where actual bias or other
                     disqualification is shown, or by removing prospective Jurors without cause by
%-                   exercising peremptory challenges. The jury would have to agree, unanimously,
                     before it could return a verdict of either guilty or not guilty. The jury would be
                     instructed that Defendant is presumed innocent, that it could not convict Defendant
                     unless, after hearing all the evidence, it was persuaded of Defendant's guilt beyond
                     a reasonable doubt, and that it was to consider each charge separately.


                 c. If a trial is held by thejudge without ajury, the judge would find the facts and, after
                     hearing all the evidence and considering each count separately, determine whether
                     or not the evidence established Defendant's guilt beyond a reasonable doubt.


                 d. At a trial, the United States would be required to present its witnesses and other
                     evidence against Defendant. Defendant would be able to confront those witnesses
                     and Defendant's attorney would be able to cross-examine them. In turn. Defendant
                     could present witnesses and other evidence on Defendant's own behalf. If the
                     witnesses for Defendant would not appear voluntarily, Defendant could require
                     their attendance through the subpoena power of the Court.


                 e. At a trial, Defendant could rely on the privilege against self-incrimination to decline
                     to testify, and no inference of guilt could be drawn from Defendant's refusal to
                     testify. If Defendant desired to do so, Defendant could testify on Defendant s own
                     behalf.
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 7 of 15




Plea and Forfeiture Agreement


    14. STIPULATION OF FACTS

    The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this

Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts


therein are accurate in every respect and, had the matter proceeded to trial, that the United States


would have proven those facts beyond a reasonable doubt.


    15. FORFEITURE AGREEMENT

    Pursuant to this Plea Agreement, the defendant agree to forfeit to the United States any drug


proceeds or substitute assets for that amount, which constitutes or is derived from proceeds


generated or traceable to the drug trafficking offense in violation of 21 U.S.C. §§841, 846 and 860.


Further, defendant shall forfeit to the United States any property constituting, or derived from,


proceeds obtained, directly or Indirectly, as a result of said violations and any property used, or


intended to be used, in any manner or part, to commit, or to facilitate the commission of the said


violations up to the amount stated above. The defendant agrees to identify all assets over which


the defendant exercises or exercised control, directly or indirectly, within the past three years, or


in which the defendant has or had during that time any financial interest. The defendant agrees to


take all steps as requested by the United States to obtain from any other parties by any lawful

means any records of assets owned at any time by the defendant. Defendant agrees to forfeit to the


United States all of the defendant's interests in any asset of a value of more than $1,000 that, within


the last three years, the defendant owned, or in which the defendant maintained an interest, the


ownership of which the defendant fails to disclose to the United States in accordance with this

agreement.



                                                   7
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 8 of 15




Plea am! Forfeiture Agreement


    The defendant further agrees to waive all interest in any such asset in any administrative or


judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to


consent to the entry of orders of forfeiture for such property and waives the requirements of Federal


Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging

instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the


judgment. Defendant acknowledges that he understands that the forfeiture of assets is part of the


sentence that may be imposed in this case and waives any failure by the court to advise him of this,


pursuant to Rule 1 l(b)(l)(J), at the time his guilty plea is accepted.


    The defendant further agrees to waive all statutory challenges in any manner (including direct


appeal, habeas corpus, or any other means) to any forfeiture carried out In accordance with this


Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or


punishment. The defendant agrees to take all steps as requested by the United States to pass clear


title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture

proceeding. Defendant acknowl edges that all property covered by this agreement is subject to


forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for


property otherwise subject to forfeiture.



    Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture in not


grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty.


Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,


survive him, notwithstanding the abatement of any underlying criminal conviction after the
               Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 9 of 15




    Plea and Forfeiture Agreement


    execution of this agreement. The forfeitabiUty of any particular property pursuant to this


    agreement shall be determined as if Defendant had survived, and that determination shall be


    binding upon Defendant's heirs, successors and assigns until the agreed forfeiture, including any


    agreed money judgment amount, is collected in full.


        16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

        This Plea and Forfeiture Agreement binds only the United States Attorney's Office for the


    District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local


    authorities.


        17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

        This written agreement constitutes the complete Plea and Forfeiture Agreement between the


    United States, Defendant, and Defendant's counsel. The United States has made no promises or


    representations except as set forth in writing in this Plea and Forfeiture Agreement and deny the


    existence of any other term and conditions not stated herein.

^       18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

        No other promises, terms or conditions will be entered unless in writing and signed by all


    parties.


        19. VOLUNTARINESS OF GUILTY PLEA

        Defendant acknowledges that no threats have been made against him and that he is pleading


    guilty freely and voluntarily because he is guilty.
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 10 of 15




Plea am! Forfeiture Agreement


   20. DISMISSAL OF PENDING COUNTS IN THE INDICTMENT

   After sentencing, the United States of America will move to dismiss the pending counts of


Indictment, if the defendant is sentenced pursuant to the terms, conditions and recommendations


of the Plea Agreement.




 (SPACE INTENTIONALLY LEFT IN BLANK)(CONTINUED ON THE NEXT PAGE)




                                              10
            Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 11 of 15




    Plea and Forfeiture Agreement


        21. BREACH AND WAIVER

        The defendant understands and agrees that if the defendant breaches the plea agreement, the


    defendant may be prosecuted and sentenced for all of the offenses the defendant may have


    committed. The defendant agrees that if the defendant breaches this plea agreement, the


    Government reserves the right to take whatever steps are necessary to nullify the plea agreement,


    including the filing of a motion to withdraw from the plea agreement and/or to set aside the


    conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,


    the defendant is deemed to have waived any objection to the reinstatement of any charges under


    the indictment, information, or complaint which may have previously been dismissed or which


    may have not been previously prosecuted.



    W. STEPHEN MULDROW
    United States Attorney




^    lyriam Y. Femande^-Gonzalez
    Assistant U.S. Attorney
    Chief, Criminal J) I visit
               ^r<-c-\
                                                                     ayo
                                                                     Defend$ifit
                                                                       li-/3//f
    Dated:

                                 .^<^/^
    Alberto R. Lopez-Rocafort                           Luis G. Ay^la-Garcia
    Assistant United States Attorney                    Defendant
    Deputy Chiefj Gang Unit                             Dated: /2/J// ?
    Dated: / ///3 /o3£?/^

^^ o^. J(^L&u(&'^(^n
    Maria L. Montanez-Concepcion
    Assistant United $tates Attorney
    Dated: TtM^bu. /^ .S-D/f


                                                    n
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 12 of 15




Plea and Forfeiture Agreement


                                UNDERSTANDING OF RIGHTS

   I have consulted with my counsel and fully understand all of my rights with respect to the

Indictment pending against me. Further, I have consulted with my attorney and fully understand


my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,


Application, and Background Notes which may apply in my case. I have read this Plea and


Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has


translated the plea agreement to me in the Spanish language and I have no doubts as to the contents


of the agreement. I fully understand this agreement and voluntarily agree to it.


Date: / 2/5 //? ^v'
             ^T^ Luis G. A^fa-Garcia
                            Defendant



   I am the attorney for Defendant. I have fully explained Defendant's rights to Defendant with


respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing


Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to


Defendant the provisions of those guidelines which may apply in this case. I have carefully

reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the


plea agreement and explained it in the Spanish language to the defendant who has expressed having


no doubts as to the contents of the agreement. To my knowledge, Defendant is entering into this


Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

consequences of Defendant s plea of guilty.

Date: 12-/">// ^


                                                12
                Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 13 of 15

        Plea and Forfeiture Agreement



                                           STIPULATION OF FACTS

            In conjunction with the submission of the accompanying Plea Agreement in this case, the


        United States submits the following summary setting forth the version of the facts leading to

        defendant's acceptance of criminal responsibility for violating 21 U.S.C. §§841(a)(l), (b)(l)(A),

        846, 860 and 2.

            Beginning on a date unknown, but no later than in or about the year 2010, and continuing up


        to and until the return of the instant Indictment, in the District of Puerto Rico and within the

        jurisdiction of this Court, the defendant herein, did knowingly and intentionally, combine, conspire


        and agree with diverse other persons known and unknown to the Grand Jury, to commit an offense


        against the United States, that is, to knowingly and intentionally possess with intent to distribute

        and to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of


        a mixture or substance containing a detectable amount of cocaine base (crack), a Schedule II

0       Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance
^
    y containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in
^
        excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,


        a Schedule II, Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of

        a mixture or substance containing a detectable amount of marihuana, a Schedule I, Controlled


        Substance; within one thousand (1,000) feet of a real property comprising housing facilities owned

        by a public housing authority, to wit: Virgillo Davila Public Housing Project, Rafael Falin Torrech

        Public Housing Project, Brisas de Bayamon Public Housing Project, Jardines de Capan'a Public


        Housing Project, La Gardenias Public Mousing Project, La Alambra Public Housing Project, Jose


        Celso Barbosa Public Housing Project, Los Jearmie Public Housing Project, AlegriaNorte Public

        Housing Project, Jardines de Catano Public Housing Project, Sierra Linda Public Housing Project,




                                                         13
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 14 of 15

Plea and Forfeiture Agreement



Los Laureles Public Housing Project, Los Dominicos Public Housing Project, Villa Olga Ward,

Rio Plantation Ward and El Polvorin Ward and other areas nearby, within the Municipalities of

Bayamon, Toa Baja, Catano, Naranjito, Comerio and Corozal, Puerto Rico, in violation of 21


U.S.C. §841(a)(l). All in violation of 21 U.S.C. §§846 and 860.

    The object of the conspiracy was to distribute controlled substances at the Virgilio Davila

Public Housing Project, Rafael Falin Ton'ech Public Housing Project, Brisas de Bayamon Public

Housing Project, Jardines de Capan'a Public Housing Project, La Gardenias Public Housing


Project, La Alambra Public Housing Project, Jose Celso Barbosa Public Housing Project, Los


Jeannie Public Housing Project, Alegria Norte Public Housing Project, Jardines de Catano Public

Housing Project, Sierra Linda Public Housing Project, Los Laureles Public Housing Project, Los


Dominicos Public Housing Project, Villa Olga Ward, Rio Plantation Ward and El Polvorin Ward

and other areas nearby, within the Municipalities of Bayamon, Toa Baja, Catano, Naranjito,


Comerio and Corozal, Puerto Rico, all for significant financial gain and profit.


    Defendant [8] Luis G. Ayala-Garcia acted as a leader and enforcer for the drug trafficking


organization of Los Menores. As a leader, he controlled the drug trafficking activities at the drug


points located at Los Menores controlled Public Housing Projects, specifically at Los Jeannies


Public Housing Project, and was in charge of maintaining control of all the drug distribution

activities.


    As an enforcer for Los Menores drug trafficking organization. As an enforcer, he would use


and carry firearms during and in relation to the drug trafficking activities and would allow other


members of the conspiracy to carry and use firearms during and in relation to the drug trafficking


activities. He also participated in violent acts to further the drug trafficking activities. On or about


March 25, 2015, the defendant along other co-defendants aiding and abetting each other, did




                                                   14
        Case 3:17-cr-00622-FAB Document 2290 Filed 12/03/19 Page 15 of 15

 Pfea and Forfeiture Agreement



 knowingly use and carry a firearm with an unknown serial number, during and in relation to a drug


 trafficking crime for which he may be prosecuted in a Court of the United States, and in the course


 of that crime did cause the death of Nelson R. Troche-Rivera, aka "Negro", through the use of a


 firearm, which killing is a murder as defined in 1 8 U.S.C. § 1111.


    The defendant acknowledges that during the span of the conspiracy, he possessed with intent


to distribute in excess of two hundred and eighty (280) grams of cocaine base (crack), a Schedule

II Narcotic Drug Controlled Substance; in excess of one (1) kilogram of heroin, a Schedule I,


Narcotic Drug Controlled Substance; in excess of five (5) kilograms of cocaine, a Schedule II,


Narcotic Drug Controlled Substance; in excess of one hundred (100) kilograms of marijuana, a


 Schedule I, Controlled Substance; within one thousand (1,000) of the aforementioned public

housing projects.


    At trial, the United States would have proven beyond a reasonable doubt that defendant [8]

Luis G. Ayala-Garcia, is guilty as charged in COUNT ONE of the Indictment by presenting

physical and documentary evidence, photographs, audio and video recordings, testimony of a


forensic chemist as an expert witness, cooperating witnesses, as well as the testimony of law


enforcement agents among others.

        Discovery was timely made available to Defendant for review.




J^L^nC..                         B^^w                                           7^
Maria L. Montanez-Concepcion                                            ^uayo
Assistant United States Attorney                              Counsel/ for Defendant
                                                                             fendaot
Dated: >L^ff2^/iJ2^                                           Date^/ / 2-^   /^f

                                                              Luis G. Ayfe-Garcia .
                                                              Defendant
                                                              Dated:



                                                 15
